United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4017
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                  Camille Touche

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                  for the District of South Dakota - Aberdeen
                                 ____________

                            Submitted: April 13, 2017
                              Filed: June 12, 2017
                                 [Unpublished]
                                 ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Camille Touche brings this appeal after the district court1 revoked her
supervised release on a federal sentence that she was serving, and imposed a


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
revocation sentence of 11 months in prison and no additional supervised release.
Twice before, the district court had revoked Touche’s supervised release, and imposed
revocation sentences and additional supervised release, for violations of her release
conditions. For reversal, Touche argues that her revocation sentence is illegal under
18 U.S.C. § 3583, because the cumulative total of her revocation prison terms exceeds
by one month the term of supervised release that was originally imposed, or that is
authorized for the underlying offense under 18 U.S.C. § 3583(b). We affirm.

       Touche’s argument fails. Under the law applicable to her offense, which she
committed in 2007, revocation sentences are not aggregated in determining statutory
limits. See United States v. Lewis, 519 F.3d 822, 824-25 (8th Cir. 2008) (former
§ 3583(e)(3) requirement to aggregate revocation prison sentences changed with April
30, 2003 addition of phrase “on any such revocation”; where original offense of
conviction was committed thereafter, plain language of § 3583(e)(3) permits
sentencing without considering or aggregating prison terms for prior revocations).2
Touche argues that Lewis was wrongly decided, but the decision is binding unless
overruled by the court en banc. See United States v. Lovelace, 565 F.3d 1080, 1085
(8th Cir. 2009).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




      2
       Only when a court imposes both a revocation sentence and additional
supervised release do prior revocation prison terms limit the permissible sentence.
See 18 U.S.C. § 3583(h); United States v. Zoran, 682 F.3d 1060, 1063-64 (8th Cir.
2012).

                                         -2-